Exhibit 99.1 BUSINESS CORPORATIONS ACT FORM 11 (SECTION 188, ) Alberta MUNICIPAL AFFAIRS Registries Articles of Continuance 1. Name of Corporation 2. Corporate Access Number Gold Reserve Inc. 3. THE CLASSES OF SHARES, AND ANY MAXIMUM NUMBER OF SHARES THAT THE CORPORATION IS AUTHORIZED TO ISSUE: The attached schedule "A" is incorporated into and forms part of the Articles of the Corporation. 4. RESTRICTIONS ON SHARE TRANSFERS (IF ANY) The attached schedule "B" is incorporated into and forms part of the Articles of the Corporation 5. NUMBER, OR MINIMUM AND MAXIMUM NUMBER OF DIRECTORS THAT THE CORPORATION MAY HAVE: Minimum 3 - Maximum 15 6. RESTRICTIONS IF ANY ON BUSINESS THE CORPORATION MAY CARRY ON: None. 7. IF A CHANGE OF NAME IS EFFECTED, PREVIOUS NAME: N/A 8. DETAILS OF INCORPORATION: Incorporated on October 5, 1998 in the Yukon Territories. Corporate Access Number: YT_0000526776 9. OTHER RULES OR PROVISIONS IF ANY: The attached schedule "C" is incorporated into and forms part of the Articles of the Corporation. 9. DATE SIGNATURE TITLE September 9, 2014 “Mary Smith” VP Administration and Secretary FOR DEPARTMENTAL USE ONLY FILED SCHEDULE "А" TO ARTICLES OF CONTINUANCE OF GOLD RESERVE INC. (the "Corporation") The classes and any maximum number of shares that the Corporation is authorized to issue are as follows: The Corporation is authorized to issue an unlimited number of shares, and the authorized capital of the Corporation is to be divided into Class А Common Shares, Class В Common Shares and Class C Preferred Shares, which shall have attached thereto the following preferences, rights, conditions, restrictions, limitations or prohibitions: 1. Class А Common Shares ("Class А shares"): (a) Voting The holders of Class А shares shall be entitled to vote at any meeting of the shareholders of the Corporation, except at meetings at which only holders of another specific class or series of shares of the Corporation are entitled to vote separately as а class or series. The holders of Class А shares shall have one vote in respect of each Class А share held by them and shall be entitled to vote as a class with the
